DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                         TINA M. STROCHAK,
                              Appellant,

                                    v.

                         SCOTT P. STROCHAK,
                              Appellee.

                             No. 4D13-4707

                             [May 13, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Timothy P. McCarthy, Judge; L.T. Case No.
502003DR000400DIFZ.

    Holly Davidson Schuttler of Schuttler & Greenberg, LLC, Boca Raton,
for appellant.

  James D. Tittle of Tittle, Kairalla & Logan, P.L., West Palm Beach, for
appellee.

PER CURIAM.

   Appellant challenges an order denying her motion for civil
contempt/enforcement against Appellee. We affirm without comment
Appellant’s argument that the trial court abused its discretion in denying
the motion. Because there was undisputed evidence, however, that
Appellee failed to pay the full amount of alimony from March 2013 through
July 2013, we remand for the trial court to enter an order awarding
Appellant alimony arrearages. See Doyle v. Doyle, 789 So. 2d 499, 503
(Fla. 5th DCA 2001) (“‘The right of a wife to payment of alimony and child
support in arrears is vested and while it is within the discretion of the
court to refrain from holding the husband in contempt for non-payment,
the wife is entitled to enforcement of the payment by legal process and by
such equitable remedies as the trial court may determine to be appropriate
or necessary.’” (quoting Smithwick v. Smithwick, 343 So. 2d 945, 947 (Fla.
3d DCA 1977))).

   Affirmed; remanded for further proceedings.
STEVENSON, GERBER and CONNER, JJ., concur.

                         *       *           *

  Not final until disposition of timely filed motion for rehearing.




                                 2